By the Court :
This case is affirmed under the authority of Territory v. Cavanaugh, 3 Dak. 325. While in that case the proposition was not necessarily before the court for determination, yet,.in the view finally taken of the case, the question must have been fully considered by the court, and in consideration of the reliance placed on the decision by. the legislature, courts and individuals since its rendition, it is not deemed advisable to again examine the question involved.
All the justices concur.